Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is in response to the original of January 10, 2019.  Claims 1-20 are pending and have been considered below.

Priority
16244928, filed 01/10/2019 is a continuation of 15599831, filed 05/19/2017 ,now U.S. Patent #10210466; 15599831 is a continuation of 15252781, filed 08/31/2016 ,now U.S. Patent #9691041; 15252781 is a continuation of 14268990, filed 05/02/2014 ,now U.S. Patent #9460474; 14268990 Claims Priority from Provisional Application 61819181, filed 05/03/2013

Drawings
The drawings filed on 01/10/2019 are accepted.

Specification
The amendment to the specification filed on 01/10/2019 is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,210,466 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of the patent.  Claim 1 of the patent teaches displaying, in a user interface on a display of a user device associated with a first user of the enterprise social networking system, a publisher configured to share feed items in a feed of an enterprise social networking system, the feed being dedicated to the private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system. Therefore claim 1 of the patent is in Essene a species of the generic invention of application claim 1.  It has been held that a generic invention is .
A side by side comparison of claim of the application and the 10,210,466 patent is given in the following table to show their similarities and differences in bold.
16/244,928
10,210,466
1. A system for providing access to a private resource accessible to only authorized users, the system comprising: 
a database system comprising one or more hardware processors, the database system configurable to cause: 
providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising 


a first selection configured to receive requests to share information in a feed item in the feed; 
responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system, 
determining that the second user is not one of the authorized users;
providing, to the user device, selection data capable of being processed to display, in 
responsive to receiving a second request via the second selection to provision access to the private resource to the second user, providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user. 
3. The system of claim 1, wherein the device having the display is an administrator device associated with a system administrator. 
4. The system of claim 1, wherein determining that the second user is not one of the authorized users comprises: performing a database lookup for inclusion of a user ID associated with the second user in a membership database identifying the authorized users. 
5. The system of claim 4, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
6. The system of claim 1, wherein access to the private resource comprises unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users. 
7. The system of claim 1, wherein access to the private resource comprises limited privileges defined by a user having a privilege to control user access to the private resource. 


9. A method for providing access to a private resource accessible to only authorized users, the method comprising: 
providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising a first selection configured to receive requests to share information in a feed item in the feed;
responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system,
determining that the second user is not one of the authorized users;

providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a second selection configured to receive 


responsive to receiving a second request via the second selection to provision access to the private resource to the second user, providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user. 
10. The method of claim 9, wherein determining that the second user is not one of the authorized users comprises: performing a database lookup for inclusion of a user ID associated with the second user in a membership database identifying the authorized users. 
11. The method of claim 10, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
12. The method of claim 9, further comprising: providing, responsive to input via the one or more controls, access to the private resource to the second user. 



13. The method of claim 9, further comprising: determining that an attribute of the second user satisfies one or more membership parameters for granting 


 a database system comprising one or more hardware processors, the database system configurable to cause: 
displaying, in a user interface on a display of a user device associated with a first user of the enterprise social networking system, a publisher configured to share feed items in a feed of an enterprise social networking system, the feed being dedicated to the private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system, the publisher comprising: 
an input area configured to receive text, and a first selection operable to share the text in a feed item in the feed; 
processing a first request received via the publisher, to share content associated with the private resource with a second user of the enterprise social networking system; 

determining, responsive to processing the first request, that the second user is not one of the authorized users;

displaying, on a display of an administrator device associated with an administrator, responsive to determining that the second selection has been selected, one or more input controls configured to receive administrator input to grant the second user access to the private resource. 
   
 

2. The system of claim 1, wherein determining that the second user is not one of the authorized users comprises: comparing a user ID associated with the second user against a membership database, the membership database identifying the authorized users. 
3. The system of claim 2, wherein the first request comprises text entered in the input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
 6. The system of claim 1, wherein access to the private resource comprises unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users. 
7. The system of claim 1, wherein access to the private resource comprises limited privileges defined by a user having a 
    8. The system of claim 1, the database system further configurable to cause: comparing one or more membership parameters for granting access to the private resource against an attribute of the second user; determining that the attribute satisfies the one or more membership parameters; and displaying, in the user interface and responsive to determining that the attribute satisfies the one or more membership parameters, a recommendation in association with the feed. 
10. A method for providing access to a private resource, the method comprising: 
causing display, in a user interface on a display of a user device associated with a first user of the enterprise social networking system, of a publisher configured to share feed items in a feed of an enterprise social networking system, the feed being dedicated to the private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system, the publisher comprising:
an input area configured to receive text, and a first selection operable to share the text in a feed item in the feed; 

processing a first request received via the publisher to share content associated with the private resource with a second user of the enterprise social networking system; 

 causing display, in the user interface, responsive to determining that the second user is not one of the authorized users, of a second selection operable to allow the first user to request provision, to the second user, of access to the private resource; and 
causing display, on a display of an administrator device associated with an administrator, responsive to determining that the second selection has been selected, of one or more input controls configured to receive administrator input to grant the second user access to the private resource. 
    
11. The method of claim 10, wherein determining that the second user is not one of the authorized users comprises: comparing a user ID associated with the second user against a membership database, the membership database identifying the authorized users. 
    12. The method of claim 11, wherein the first request comprises text entered in the input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
 13. The method of claim 10, further comprising: determining that the second selection has been selected; and providing to the second user, responsive to determining that the second selection has been selected, access to the private resource. 
. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,460,474 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of the patent.  Claim 1 of the patent teaches an input area configurable to receive text, and a first selection operable to share the text in the feed as a feed item; automatically detecting entry, in the input area of the publisher, of a user identification (ID) identifying a first user of the enterprise social networking system. Therefore claim 1 of the patent is in Essene a species of the generic invention of application claim 1.  It has been held that a generic invention is anticipated by a species within the scope of the generic invention.  See In Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A side by side comparison of claim of the application and the 9,460,474 patent is given in the following table to show their similarities and differences in bold.
16/244,928
9,460,474

 a database system comprising one or more hardware processors, the database system configurable to cause:
 providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising a first selection configured to receive requests to share information in a feed item in the feed;
 




responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system, determining that the second user is not one of the authorized users; 
providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a second selection configured to receive requests to provision access to the private resource to a user; and 
responsive to receiving a second request via the second selection to provision access to the private resource to the second user, 
2. The system of claim 1, wherein the device having the display is the user device. 3. The system of claim 1, wherein the device having the display is an administrator device associated with a system administrator. 
4. The system of claim 1, wherein determining that the second user is not one of the authorized users comprises: performing a database lookup for inclusion of a user ID associated with the second user in a membership database identifying the authorized users. 
5. The system of claim 4, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
6. The system of claim 1, wherein access to the private resource comprises unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users. 
7. The system of claim 1, wherein access to the private resource comprises limited privileges defined by a user having a privilege to control user access to the private resource. 
8. The system of claim 1, the database system further configurable to cause: determining that an attribute of the second user satisfies one or more membership parameters for granting access to the private resource; and displaying, 


9. A method for providing access to a private resource accessible to only authorized users, the method comprising: 
providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising



 a first selection configured to receive requests to share information in a feed item in the feed;
 


responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system, 


providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a second selection configured to receive requests to provision access to the private resource to a user; and responsive to receiving a second request via the second selection to provision access to the private resource to the second user, providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user. 
10. The method of claim 9, wherein determining that the second user is not one of the authorized users comprises: performing a database lookup for inclusion of a user ID associated with the second user in a membership database identifying the authorized users. 
11. The method of claim 10, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 


a database system implemented using a server system comprising one or more physical processors, the database system configurable to cause:
 displaying, in a user interface on a display of a device, a publisher configurable to publish feed items to a feed of the enterprise social networking system, the feed being dedicated to the private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system identifiable as having access to the private resource, the publisher comprising:
 an input area configurable to receive text, and a first selection operable to share the text in the feed as a feed item; 
automatically detecting entry, in the input area of the publisher, of a user identification (ID) identifying a first user of the enterprise social networking system; 
automatically determining, responsive to detecting the entry of the user ID, that the first user is unauthorized to access the private resource; 
displaying, in the user interface and responsive to automatically determining that the first user is unauthorized to access the private resource, a message comprising: 
a notification that the first user is unauthorized to access e private resource, and a second selection operable to send, to an authorized administrator associated with the private resource, a request to 
displaying, on a display of a device of the authorized administrator and responsive to determining that the second selection has been selected, input controls configurable to receive input from the authorized administrator to grant the first user access to the private resource. 
    2. The system of claim 1, wherein determining that the first user is unauthorized to access to the private resource comprises: comparing the user ID against a membership database, the membership database identifying the authorized users identifiable as having access to the private resource. 
    3. The system of claim 1, wherein text entered in the input area of the publisher includes a symbol in the form of a hashtag or an @mention in combination with the user ID. 
   6. The system of claim 1, wherein access to the private resource includes unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users identifiable as having access to the private resource. 
 7. The system of claim 1, wherein access to the private resource includes limited privileges defined by a user having the privilege to control user access to the private resource and the feed. 
    8. The system of claim 1, the database system further configurable to cause: comparing one or more membership parameters for granting access to the private resource against an attribute of the 
10. A computer-implemented method for providing access to a private resource in an enterprise social networking system, the method comprising: 
causing display of, in a user interface on a display of a device, a publisher configurable to publish feed items to a feed of the enterprise social networking system, the feed being dedicated to the private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system identifiable as having access to the private resource, the publisher comprising: 
an input area configurable to receive text, and a first selection operable to share the text in the feed as a feed item; 
automatically detecting entry, in the input area of the publisher, of a user identification (ID) identifying a first user of the enterprise social networking system; automatically determining, 
responsive to detecting the entry of the user ID, that the first user is unauthorized to access the private resource; 
causing display of, in the user interface and responsive to automatically determining that the first user is unauthorized to access 
a notification that the first user is unauthorized to access the private resource, and a second selection operable to send, to an authorized administrator associated with the private resource, a request to grant the first user access to the private resource determining that the second selection has been selected; and causing display of, on a display of a device of the authorized administrator and responsive to determining that the second selection has been selected, input controls configurable to receive input from the authorized administrator to grant the first user access to the private resource. 
    11. The method of claim 10, wherein determining that the first user is unauthorized to access to the private resource comprises: comparing the user ID against a membership database, the membership database identifying the authorized users identifiable as having access to the private resource. 
    12. The method of claim 10, wherein text entered in the input area of the publisher includes a symbol in the form of a hashtag or an @mention in combination with the user ID. 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,691,041 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 1 of the patent.  Claim 1 of the patent teaches , the private resource and the feed being accessible to only authorized users of the enterprise social networking system identifiable as having access to the private resource. Therefore claim 1 of the patent is in Essene a species of the generic invention of application claim 1.  It has been held that a generic invention is anticipated by a species within the scope of the generic invention.  See In Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A side by side comparison of claim of the application and the  9,691,041 patent is given in the following table to show their similarities and differences in bold.

16/244,928
9,691,041
1. A system for providing access to a private resource accessible to only authorized users, the system comprising: 
a database system comprising one or more hardware processors, the database system configurable to cause: 

providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising



responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system,
 determining that the second user is not one of the authorized users; 





providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a second selection configured to receive requests to provision access to the private resource to a user; and
 responsive to receiving a second request via the second selection to provision access to the private resource to the second user, 
providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user. 3. The system of claim 1, wherein the device having the display is an administrator device associated with a system administrator. 
4. The system of claim 1, wherein determining that the second user is not one of the authorized users comprises: 

5. The system of claim 4, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
6. The system of claim 1, wherein access to the private resource comprises unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users. 

7. The system of claim 1, wherein access to the private resource comprises limited privileges defined by a user having a privilege to control user access to the private resource. 
8. The system of claim 1, the database system further configurable to cause: 


determining that an attribute of the second user satisfies one or more membership parameters for granting access to the private resource; and 
displaying, responsive to determining that the attribute satisfies the one or more membership parameters, a recommendation in association with the feed. 


providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising 



a first selection configured to receive requests to share information in a feed item in the feed;
responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system, 
determining that the second user is not one of the authorized users;
 
providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a second selection configured to receive requests to provision access to the private resource to a user; and



responsive to receiving a second request via the second selection to provision access to the private resource to the second user, providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user. 
10. The method of claim 9, wherein determining that the second user is not one of the authorized users comprises: performing a database lookup for inclusion of a user ID associated with the second user in a membership database identifying the authorized users. 

11. The method of claim 10, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
12. The method of claim 9, further comprising: providing, responsive to input via the one or more controls, access to the private resource to the second user. 
13. The method of claim 9, further comprising: 


determining that an attribute of the second user satisfies one or more membership parameters for granting access to the private resource; and


14. A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause: 
providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising 

a first selection configured to receive requests to share information in a feed item in the feed;
 responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system, 

determining that the second user is not one of the authorized users;

 providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a 
 

responsive to receiving a second request via the second selection to provision access to the private resource to the second user, providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user. 
15. The computer program product of claim 14, wherein the device having the display is the user device. 
16. The computer program product of claim 14, wherein the device having the display is an administrator device associated with a system administrator. 
17. The computer program product of claim 14, wherein determining that the second user is not one of the authorized users comprises: performing a database lookup for inclusion of a user ID associated with the second user in a membership database identifying the authorized users. 
18. The computer program product of claim 17, wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID. 
19. The computer program product of claim 14, wherein access to the private resource comprises unlimited privileges to retrieve social network data and initiate 
20. The computer program product of claim 14, wherein access to the private resource comprises limited privileges defined by a user having a privilege to control user access to the private resource. 


a database system implemented using a server system comprising one or more hardware processors, the database system configurable to cause: 
displaying, in a user interface on a display of a device, a publisher configured to publish feed items to a feed of the enterprise social networking system, the feed being dedicated to the private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system identifiable as having access to the private resource, the publisher comprising: 
an input area configured to receive text, and a first selection operable to share the text in the feed as a feed item; 

determining, responsive to processing the first request, that the second user is unauthorized to access the private resource; 
displaying, in the user interface and responsive to determining that the second user is unauthorized to access the private resource, 
a second selection operable to send, to an authorized administrator associated with the private resource, a second request to grant the second user access to the private resource;
 determining that the second selection has been selected; and 

displaying, on a display of a device of the authorized administrator and responsive to determining that the second selection has been selected, input controls configured to receive input from the authorized administrator to grant the second user access to the private resource. 
 2. The system of claim 1, wherein determining that the second user is unauthorized to access to the private resource comprises: comparing a user ID associated with the second user against a membership database, the membership database identifying the authorized users identifiable as having access to the private resource. 

 
6. The system of claim 1, wherein access to the private resource includes unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users identifiable as having access to the private resource. 
    7. The system of claim 1, wherein access to the private resource includes limited privileges defined by a user having the privilege to control user access to the private resource and the feed. 
    8. The system of claim 1, the database system further configurable to cause: 
comparing one or more membership parameters for granting access to the private resource against an attribute of the second user; 
determining that the attribute satisfies the one or more membership parameters for granting access to the second user; and 
displaying, in the user interface and responsive to determining that the attribute satisfies the one or more membership parameters, a recommendation in association with the feed. 
10. A method for providing access to a private resource in an enterprise social networking system, the method comprising: 
, the private resource and the feed being accessible to only authorized users of the enterprise social networking system identifiable as having access to the private resource, the publisher comprising: 
an input area configured to receive text, and a first selection operable to share the text in the feed as a feed item;
 processing a first request, via the publisher from a first user of the enterprise social networking system, to share content associated with the private resource with a second user of the enterprise social networking system; 
determining, responsive to processing the first request, that the second user is unauthorized to access the private resource;
 causing display of, in the user interface and responsive to determining that the second user is unauthorized to access the private resource, a second selection operable to send, to an authorized administrator associated with the private resource, a second request to grant the second user access to the private resource;
 determining that the second selection has been selected; and
 causing display of, on a display of a device of the authorized administrator and responsive to determining that the second selection has been selected, input controls configured to receive input from the 
   
 11. The method of claim 10, wherein determining that the second user is unauthorized to access to the private resource comprises: comparing a user ID associated with the second user against a membership database, the membership database identifying the authorized users identifiable as having access to the private resource. 
    12. The method of claim 11, wherein the first request comprises text entered in the input area of the publisher including a symbol in a form of a hashtag or an @mention in combination with the user ID. 
    13. The method of claim 10, further comprising: granting to the second user, responsive to receiving the input from the authorized administrator, access to the private resource. 
 14. The method of claim 10, further comprising: 
comparing one or more membership parameters for granting access to the private resource against an attribute of the second user; 
determining that the attribute satisfies the one or more membership parameters for granting access to the second user; and 
causing display of, in the user interface and responsive to determining that the attribute satisfies the one or more membership parameters, a recommendation in association with the feed. 


displaying, in a user interface on a display of a device, a publisher configured to publish feed items to a feed of an enterprise social networking system, the feed being dedicated to a private resource, the private resource and the feed being accessible to only authorized users of the enterprise social networking system identifiable as having access to the private resource, the publisher comprising:
 an input area configured to receive text, and a first selection operable to share the text in the feed as a feed item; 
processing a first request, via the publisher from a first user of the enterprise social networking system, to share content associated with the private resource with a second user of the enterprise social networking system; 
determining, responsive to processing the first request, that the second user is unauthorized to access the private resource; 
displaying, in the user interface and responsive to determining that the second user is unauthorized to access the private resource, a second selection operable to send, to an authorized administrator associated with the private resource, a second request to grant the second user access to the private resource; 
determining that the second selection has been selected; and 
displaying, on a display of a device of the authorized administrator and responsive to determining that the second selection has been selected, input controls configured to receive input from the authorized administrator to grant the second user access to the private resource. 
    17. The computer program product of claim 16, wherein determining that the second user is unauthorized to access to the private resource comprises: comparing a user ID associated with the second user against a membership database, the membership database identifying the authorized users identifiable as having access to the private resource. 
    18. The computer program product of claim 16, the instructions further configurable to cause: granting to the second user, responsive to receiving the input from the authorized administrator, access to the private resource. 
    19. The computer program product of claim 16, the instructions configurable to cause: comparing one or more membership parameters for granting access to the private resource against an attribute of the second user; determining that the attribute satisfies the one or more membership parameters for granting access to the second user; and causing display of, in the user interface and responsive to determining that the attribute satisfies the one or more membership parameters, a recommendation in association with the feed. 
    20. The computer program product of claim 16, wherein the input controls are further configured to receive input to . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2011/0113059 A1 in view of Caldwell et al U.S. 2009/0222448 A1.
Claims 1, 9 and 14: Lee et al teaches a system, a method for providing access to a private resource accessible to only authorized users, the system, and a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause: comprising: 
Fig.2, par 50-52), the database system configurable to cause:
 	providing, to a user device associated with a first user of a social networking system, publisher data capable of being processed to display, in a user interface on the user device, a publisher configured to share feed items in a feed of the social networking system, the publisher comprising a first selection configured to receive requests to share information in a feed item in the feed (par.265, 280-281, when a user selects a specific profile feed or record feed. For example, when a user arrives on a home page (or selects a tab to see the record feed), the database system can check to see which feed items the user can see. In such an embodiment, each feed item can be associated with metadata that identifies which field the feed item is about. Thus, in one embodiment, a story is not visible unless the associated record and/or field are visible to the user);
 	responsive to receiving a first request via the first selection to share content associated with the private resource with a second user of the social networking system, determining that the second user is not one of the authorized users (par.266-268, when a user accesses a feed of a record, an access check can be performed to identify whether the user can access the object type of the record; par, 195, 262 Sharing rules can refer to the access rules that restrict a user from seeing records that the user is not authorized to see or access)
Lee et al fails to teach, however Galdwell et al in the same field of endeavor teaches 
providing, to the user device, selection data capable of being processed to display, in the user interface on the user device, a second selection configured to receive requests to provision access to the private resource to a user (Fig. 6, Fig.9, par.84-89, providing an input mechanism that permits the participant to change group membership, the input mechanism permitting the participant to change group membership of the at least one of the individuals shown being associated with the particular group to a different group, wherein when the enterprise-based social networking application is configured to display event feed data for the at least one of the individuals in connection with an event feed for the different group); and 
responsive to receiving a second request via the second selection to provision access to the private resource to the second user(Fig.10,par. 87-89,  user  interface that allows a participant to configure what type of events that are to be received by group members), providing, to a device having a display, control data capable of being processed to display one or more controls configured to control granting access to the private resource to the second user (Fig.9, Fig. 10, par 85-89, In order to change a topic individual from one group to another, the picture or other representation for that individual may simply be dragged and dropped into another group. Upon selection of the "Done" control 933, the user relations management component 323 of FIG. 3 may be updated, thereby causing a quick change in the event feed provided to the participant). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the teaching of Lee et al l with the additional feature of Caldwell et al in order to provide the ability to control access to data in association with a user (e.g., a member) of a network service as taught by Caldwell et al par.20.
Claims 2 and 15: the combination teaches 
wherein the device having the display is the user device (Caldwell et al, par.40, 48). 
The same motivation to modify Lee et al in view of Caldwell et al applied to claims 1 and 14 above applies here.
Claims 3 and 16: the combination teaches
 wherein the device having the display is an administrator device associated with a system administrator (Caldwell et al, par.40, 48). 
The same motivation to modify Lee et al in view of Caldwell et al applied to claims 1 and 14 above applies here.
Claims 4, 10 and 17: the combination teaches
Cadwell et al Figs.9 and 11, par.66, 83). 
The same motivation to modify Lee et al in view of Caldwell et al applied to claims 1 and 14 above applies here.
Claim 12: the combination teaches  
providing, responsive to input via the one or more controls, access to the private resource to the second user (Cadwell et al, par.85-89). 
The same motivation to modify Lee et al in view of Caldwell et al applied to claims 1 and 14 above applies here.

Claims 6-8, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  et al US 2011/0113059 A1 in view of Caldwell et al U.S. 2009/0222448 in further view of Prabaker et al U.S. 2012/0143917 A1.
Claims 6 and 19: the combination fails to teach, however Prabaker et al in the same field of endeavor teaches 
wherein access to the private resource comprises unlimited privileges to retrieve social network data and initiate social networking actions available to the authorized users (par. 256).
Lee et al with the additional feature of Prabaker et al in order to provide the ability for creating and sharing social files in feed system as taught by Prabaker et al abstract.
Claims 7 and 20: the combination fails to teach, however Prabaker et al in the same field of endeavor teaches 
wherein access to the private resource comprises limited privileges defined by a user having a privilege to control user access to the private resource (par.39, 45, 423, 430). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the teaching of Lee et al with the additional feature of Prabaker et al in order to provide the ability for creating and sharing social files in feed system as taught by Prabaker et al abstract.
Claims 8 and 13: the combination fails to teach, however Prabaker et al in the same field of endeavor teaches
the database system further configurable to cause: determining that an attribute of the second user satisfies one or more membership parameters for granting access to the private resource; and displaying, responsive to determining that the attribute satisfies the one or more membership parameters, a recommendation in association with the feed (Caldwell et al, Fig.9, Fig.11, par.66, 83). 
Lee et al with the additional feature of Prabaker et al in order to provide the ability for creating and sharing social files in feed system as taught by Prabaker et al abstract.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  et al US 2011/0113059 A1 in view of Caldwell et al U.S. 2009/0222448 in further view of Lilot et al U.S. 9,069,856 B1.
Claims 5, 11, 18: the combination fails to teach, however Lilot et al in the same field of endeavor teaches
wherein the first request is associated with text entered in an input area of the publisher, the entered text comprising a symbol in a form of a hashtag or an @mention in combination with the user ID in combination with the other limitations of the claims (col.7, lines20-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the teaching of Lee et al with the additional feature of Lilot et al in order to provide the ability to control display of followers of an entity page of the entity in social network as taught by Litol et al abstract.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Thursday, May 6, 2021